Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the amendment filed on 06/15/2021.
	Currently, claims 1-20 are pending with claims 14-20 being withdrawn as drawn to a non-elected Group.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8 and 10-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kai et al. (“Kai” US 10,629,616 dated 02/13/2019).  
As to claim 1, Kai shows a device (see ultimately the Fig. 22C’s variation of Fig. 18’s zoomed out view embodiment with a step performed thereon to form the part 18 up top, note that Fig. 22A-C is a variation of Fig. 19-21; col. 22, line 25-28 referring back to previous disclosure for main embodiment, note finally that Fig. 18 itself which is the parent embodiment 
a substrate having a Complementary Metal Oxide Semiconductor (CMOS) circuit (see the overall structure 700 acting as a substrate and having CMOS circuit inside; Fig. 18 with Fig. 22C variation utilized up near common source part 18; col. 20, lines 28-30 introducing this part for Fig. 17 which carries over to Fig. 18 and Fig. 22C ultimately, note that in line 28 there is a typographical error and 1000 should be 700 as the logic die is 700 throughout the reference and that is what they are referring to in Fig. 17); 
a gate stack structure including interlayer insulating layers and conductive patterns, which are alternately stacked in a vertical direction on the substrate (see layers 46 and 32 stacked, in the alternate here the office will designate only the top half of the structures 46/32 stacked up in Fig. 18/22C for claims 11-13; col. 22, line 37); 
a channel structure (see channel structure that is 60+62, and note also that all other parts of that overall channel structure like the cap part 50 and part 63 etc. which contribute to it being an actual channel in its functioning can be designated along with 60+62 for claims like claim 2 below that require such; this is introduced previously and carries over to Fig. 18 and ultimately Fig. 22C, but see a general reference in col. 22, line 44) having a first part (see the middle parts of 60+62 etc. parts of the channel structure going through the layers 46 and 32) penetrating the gate stack structure and a second part (see the upper parts of 60+62 etc. parts of the channel structure poking out of the “top” side of the 32/46 stack in Fig. 22C; col 22, line 61-64) extending from one end of the first part, the second part extending beyond the gate stack structure (this second end extends from the “upper” end of the middle part of 60+62 etc., and it is noted to extend beyond the 32/46 stack); 

a memory layer (see 50 as the memory film introduced back in col. 15, line 22 etc. but carrying over to Fig. 22C) disposed between the first part of the channel structure and the gate stack structure (note this is between 60+62 etc. and the 32/46 stack); and 
a bit line (note bit lines are 98 and are introduced in col. 17, line 57 but carry over to Fig. 18 and ultimately to Fig. 22C as well, note also an alternate designation of parts can be made with the bitline 98 taken along with its accompanying wordline that acts as a continuation thereof) connected an opposite end of the first part of the channel structure (note this part 98 is on the “lower” end of the channel 60+62 etc. in the Fig. 22C variation of Fig. 18’s structure) which is opposite to the one end of the first part (note this is opposite the one end of the first part discussed above), the bit line being disposed between the substrate and the gate stack structure (note that the bit line 98 is disposed between the part 700 acting as a substrate and the gate stack 32/46, with Fig. 18 showing a good view).  

As to claim 2, Kai shows a device wherein a diameter of the first part of the channel structure is greater than that of the second part of the channel structure (in this context the parts 58 appear to be made circular from the preceding method of making them in the reference and in the Fig. 22C embodiment the tips of 60+62 etc., so the upper tip will have a 

As to claim 3, Kai shows a device wherein a sidewall of the first part of the channel structure and a sidewall of the second part of the channel structure are aligned with each other to form a straight line (note that when the designation of the second part is made as is done above the sidewalls of the first and second parts join with each other to form a straight line where they meet, though the tip will then become the tip further up). 

As to claim 4, Kai shows a device wherein the second part of the channel structure has a convex shape which extends from the first part of the channel structure and into a concave portion of the common source line (note that the tip has a shape that is a simply polygon that has no internal angles greater than 180 degrees and having no dents or indentations, where that shape extends from the first part of the channel down in the memory parts of the device and up into a concave shaped portion of the common source line 18 which has a shape which is a simple polygon with at least one reflex angle which is an angle between 180 and 360, although neither of these are particularly circle-like or circular shaped).  

As to claim 7, Kai shows a device, wherein the channel structure (60+62 etc., here noted to additionally include 63 in addition to the main parts noted above;  col. 13, line 42-43 introducing like parts that carry over to Fig. 22C’s embodiment) includes: 
a core insulating layer (core insulator 62 is introduced in col. 13, line 7 and carries over to Fig. 18 and 22C) disposed in a central region of the channel structure (note 62 is in center of the overall channel structure); 

and a channel layer (see main channel layer 60; see citations above) extending to between the core insulating layer and the memory layer and between the common source line and the core insulating layer from between the doped semiconductor layer and the memory layer (note 60 extends all the way from down low near the drain region all the way up to 18 which is the source line in Fig. 22C’s embodiment and this has it between the parts 62 and 50 as well as the part 18 and 62).  

As to claim 8, Okina shows a device wherein a portion of the channel layer that extends to the inside of the common source line constitutes the second part of the channel structure (note that the portion of 60+62 etc. noted above that is up in the part 18 is the second part of the channel structure).

As to claim 10, Kai shows a device wherein the memory layer is formed shorter than the channel structure in the vertical direction (note that the memory layer is 50 above and it is formed shorter than 60+62 etc. as a whole as the top part of the channel pokes out further upwards in Fig. 22C).



a dummy stack structure (see generally under the alternate designation of parts noted in claim 1 above, the office will then designate the lower parts of stack of stack of 32/46 along with layer 65 as the dummy stack structure as it is a stack structure here not entirely connected up and available for use as a dummy structure as its use; col. 17, line 34; this being designated as a stack structure though other designations of parts are possible) disposed at a level substantially equal to a level of the gate stack structure (note this structure is substantially equal in its disposition at the same level as the designated gate stack structure above); 
a conductive vertical contact plug (see plug part 8p; col. 17, line 32 introducing this part and it carrying over to Fig. 18 and 22C) penetrating the dummy stack structure (note 8p going through the dummy stack structure noted above for instance in Figs carrying over to Fig. 18 and 22C);
and a conductive connection line connected to the conductive vertical contact plug (see 94 being a conductive connection line connected to the conducive vertical contact plug 8p; col. 17, line 54 introducing this part and it carrying over to Fig. 18 and 22C), the conductive connection line being disposed at a level substantially equal to a level of the bit line (see 94 being on the same level as layer 98 in for instance Fig. 14 carrying over to Fig. 18’s view and Fig. 22C).  

As to claim 12, Kai shows a device further comprising: 
an insulating structure (see insulator/dielectric 90 and 160 taken together in col. 17, line 52 and col. 18, line 13 introduced previous to, but carrying over to, Fig. 18 and 22C) extending to between the conductive connection line and the substrate from between the substrate and the 
conductive connection structures (see the little conductive connection structures running down to conductors 168 in Fig. 18’s view going through the layer 110 in Fig. 18 and likewise Fig. 22C; col. 18, line 18) penetrating the insulating structure, the conductive connection structures connecting the conductive connection line to the CMOS circuit (note the little conductive connection structures are going down to the CMOS circuits in 700 in Fig. 18 from 94).  

As to claim 13, Kai shows a device wherein the common source line extends to be connected to the conductive vertical contact plug (note that the part 18 in Fig. 22C is in this context extends to the right in Fig. 18’s zoomed out view and will be connected indirectly to 8P via 32 and 65).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai et al. (“Kai” US 10,629,616 dated 02/13/2019) as applied to claim 1 above, and further in view of Iwai et al. (“Iwai” US 10,347,654 dated 05/11/2018).
As to claim 5, and similarly for claim 6 below, Kai shows a device noted above for claim 1, but fails to show the device being one explicitly where the common source line includes a metal (see the semiconductor part 18 in Fig. 22C not explicitly having metal in it, or attached to it as a part of its whole part).  

Iwai shows a similar device with metal being used as an outside part of a common source line away from where a memory section will be formed (see forming layer 6 on the outside of the memory section as a part of an overall source line part 6+10’ which is made into 6+10 later; col. 9, line 66).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the suggested design of putting metal on the outside part of a source line as taught by Iwai to have made some metal on the outside part of 18 away from the memory structure in the Kai device with the motivation of providing a high conductivity path to connect to the overall source being formed (see the point of the metal is to help with contact to the overall source structure; col. 10, lines 1-3).  

The office also notes here that perhaps an easier grounds of rejection is just to use the bumps 14 in Kai Fig. 21, but as they are not explicitly made of metal, although they appear to be such that they would implicitly disclose such an embodiment to one of skill in the art under the term “bump” here, the office will not use this at this time although it will remain available as a grounds of rejection should the need arise.  


As to claim 6, the office notes the grounds of rejection above being the same applied to claim 6, as the source part 18 is doped semiconductor already in Kai in col. 23, line 25, and it is in direct contact with 60+62 in Kai Fig. 22C, and when the metal layer 6 is brought in from Iwai above it will be a metal layer on the outside surface of the overall source part (the overall source part will be 6 brought in from Iwai above designated along with 18 already in Kai), where the metal layer 6 that was brought in from Iwai will be connected to the overall channel 60+62 structure via the doped semiconductor layer making up 18.  


Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai et al. (“Kai” US 10,629,616 dated 02/13/2019) as applied to claims 1 and 7 above, and further in view of Lai et al. (“Lai” US 10,026,750 patented 07/17/2018).
As to claim 9, Kai shows a device wherein a portion of the channel layer (note the portion 60 near 18), which is adjacent to the common source line, however, Kai fails to show that the device includes a conductivity type dopant (note 60 is adjacent to the part 18 which carries over to Fig. 22C, but where the part 60 is not explicitly doped).  


It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the doped semiconductor channel material to form the channel material in Kai with the motivation of replacing the generic channel material with a specific real life embodiment material to make a channel in real life (note Kai leaves the material generically set forth while Lai specifies the doping or not doping status of the material for making parts in real life; col. 4, line 65-67).  


Response to Arguments
Applicant’s arguments, see Remarks, filed 06/15/2021, with respect to the rejection(s) of claim(s) 1-13 and objections to some claims have been fully considered and are persuasive.  Therefore, the rejection(s) and objections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references above and also slightly in view of the new grounds of rejection necessitated by the small change in the claim scope.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (as the office notes that the small change in the claim language here does in small part necessitate a slightly changed grounds of rejection).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/GRANT S WITHERS/             Primary Examiner, Art Unit 2891